281 U.S. 344 (1930)
JACKSON
v.
UNITED STATES.
No. 463.
Supreme Court of United States.
Argued March 4, 5, 1930.
Decided April 14, 1930.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE TENTH CIRCUIT.
*345 Mr. Thomas Amory Lee, with whom Mr. Turner W. Bell was on the brief, for petitioner.
Mr. Claude R. Branch, Special Assistant to the Attorney General, with whom Attorney General Mitchell and Messrs. J. Frank Staley, W. Clifton Stone, and Erwin N. Griswold were on the brief, for the United States.
Messrs. Milo J. Warner and Robert Newbegin filed a brief as amici curiae, by special leave of Court.
MR. JUSTICE BUTLER delivered the opinion of the Court.
This action was brought in the United States court for Kansas to recover for permanent total disability on a war risk insurance policy. The court gave plaintiff judgment for the amount of the accrued installments with interest on each to date of the judgment, and directed that the judgment bear interest until paid. 24 F. (2d) 981. The United States took the case to the Circuit Court of Appeals and there contended that plaintiff was not entitled to interest. The Circuit Court of Appeals rightly reversed the judgment. 34 F. (2d) 241.
The case is ruled by this court's decision on the third question certified in United States v. Worley, announced this day, ante, p. 339.
Judgment affirmed.